358 F.2d 721
UNITED STATES of America, Appellee,v.Olin DeWitte HENSON, Appellant.
No. 10329.
United States Court of Appeals Fourth Circuit.
Argued March 8, 1966.
Decided April 5, 1966.

W. R. Battley, Statesville, N. C. (Court-appointed counsel) for appellant.
Wm. Medford, U. S. Atty. (William M. Styles, Asst. U. S. Atty., on the brief), for appellee.
Before HAYNSWORTH, Chief Judge, MARVIN JONES, Senior Judge,* Court of Claims, and BRYAN, Circuit Judge.
PER CURIAM:


1
After a jury had returned a verdict of guilty of interstate transportation of a stolen motor vehicle, the District judge entered an order awarding the defendant a new trial. The defendant has attempted to appeal from that order and from the District Court's denial of his motion for a directed verdict of acquittal.


2
We need not detail all of the circumstances which, in the Government's view, abundantly support an inference that the defendant transported the vehicle in interstate commerce, for we are without jurisdiction to consider the appeal. We are authorized by 28 U.S.C.A. § 1291 to review final decisions of the District Court. No sentence has been imposed upon the defendant. A new trial having been ordered, the denial of the motion for a directed verdict of acquittal is not now reviewable. United States v. Swidler, 5 Cir., 207 F.2d 47; see also United States v. Brown, 4 Cir., 301 F.2d 664.


3
Appeal dismissed.



Notes:


*
 Sitting by designation of the Chief Justice